Title: To Thomas Jefferson from Peleg Barlow, 10 August 1825
From: Barlow, Peleg
To: Jefferson, Thomas


Sir,
Amenia
August 10th 1825
My object in writing, you will see by reading the enclosed print and hope it will be sufficient apology—You say in your Notes on Virginia, The toughness of the cast iron of Ross’s and Zane’s furnaces is very remarkable. &c. You will please to inform me if those works are in operation, in what town, county and by whom occupated.—Yours RespectfullyPeleg BarlowN.B. Direct to—South Amenia Post-office Dutchess Co. N.Y.